DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received 5/10/2022. Claims 1-3, 5-10, 17 & 19-28 are pending in this application. Claims 4, 11-16 & 18 are canceled. Claims 17, 19 & 20 are withdrawn. 
Election/Restrictions
2.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 19 & 20, previously withdrawn from consideration as a result of a restriction requirement, mailed on 8/6/2013, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
3.	Claims 1-3, 5-10, 17 & 19-28 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
a substrate comprising an electrically conductive material and a translucent mold compound, wherein the electrically conductive material is coupled to the translucent mold compound and wherein the electrical interconnect of the electronic component is coupled to the electrically conductive material of the substrate; a translucent underfill on a top surface of the electronic component contacting the electrical interconnect and between the translucent mold compound and the top surface of the electronic component, wherein the translucent underfill is exposed from a bottom side of the substrate; and a solder ball coupled to a first bottom surface of the electrically conductive material of the substrate, wherein the electrical interconnect is on the top surface of the electronic component and is coupled to a second bottom surface of the electrically conductive material, and the solder ball is external to the translucent underfill and the translucent mold compound, and wherein the electrically conductive material extends between the electrical interconnect and the solder ball (emphasis added), as in the context of claim 1; 
the steps of providing a substrate comprising an electrically conductive material and a translucent mold compound, wherein the electrically conductive material is coupled to the translucent mold compound and wherein the electrical interconnect of the electronic component is coupled to the electrically conductive material of the substrate; providing a translucent underfill on a top surface of the electronic component contacting the electrical interconnect and between the translucent mold compound and the top surface of the electronic component, wherein the translucent underfill is exposed from a bottom side of the substrate; and providing a solder ball coupled to a first bottom surface of the electrically conductive material of the substrate, wherein the electrical interconnect is on the top surface of the electronic component and is coupled to a second bottom surface of the electrically conductive material, and the solder ball is external to the translucent underfill and the translucent mold compound, and wherein the electrically conductive material extends between the electrical interconnect and the solder ball (emphasis added), as in the context of claim 17; and 
a substrate comprising an electrically conductive material and a translucent mold compound, wherein the electrically conductive material is coupled to the translucent mold compound and wherein the electrical interconnect of the electronic component is coupled to the electrically conductive material of the substrate; and a translucent underfill on a top surface of the electronic component contacting the electrical interconnect and between the translucent mold compound and the top surface of the electronic component, wherein the translucent underfill is exposed from a bottom side of the substrate, and a bottom surface of the electronic component is exposed from the bottom side of the substrate and is coplanar with the bottom side of the substrate, wherein the electrically conductive material comprises a top surface flush with a top surface of the translucent mold compound, a first bottom surface flush with a bottom surface of the translucent mold compound and over the top surface of the electronic component, and a second bottom surface lower than the first bottom surface and flush with a bottom surface of the translucent underfill (emphasis added), as in the context of claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/12/22